Citation Nr: 0504067	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 
14, 1988, for the grant of service connection for post-
traumatic stress disorder.

2.  Entitlement to an effective date earlier than October 12, 
2001, for the assignment of a total evaluation for post-
traumatic stress disorder.

3.  Entitlement to an effective date earlier than April 19, 
1999, for the grant of service connection for 
neurodermatitis.

4.  Evaluation of neurodermatitis, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Appellant

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in January 2005.  A 
transcript of this hearing has been associated with the 
claims file.  

The issues of an earlier effective date for a total 
evaluation for post-traumatic stress disorder and of an 
increased evaluation for neurodermatitis are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran filed a claim for compensation for a nervous 
condition on May 19, 1987.

2.  Entitlement to service connection for neurodermatitis was 
denied in September 1987 and November 1994 rating decisions.

3.  The veteran filed a claim to reopen for entitlement to 
service connection for a neurodermatitis on April 19, 1999.

4.  Prior to April 19, 1999, there was no claim or informal 
claim for entitlement to service connection for 
neurodermatitis.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 19, 1987 for 
entitlement to service connection for post-traumatic stress 
disorder have been met. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

2.  The September 1987 and November 1994 rating decisions 
denying service connection for neurodermatitis are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

3.  The criteria for an effective date earlier than April 19, 
1999, for the award of service connection for neurodermatitis 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
(November 9, 2000), and to claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regarding the veteran's claims for earlier effective dates, a 
General Counsel opinion states that under 38 U.S.C. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-2004.

Regarding the veteran's claim for an increased evaluation for 
neurodermatitis, a General Counsel opinion states that VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim in the case of a 
"downstream" issue, i.e., an issue relating to the claim 
but arising after the beginning of the claims process.  
VAOPGCPREC 8-2003.  Rather, VA need only take the proper 
action in accordance with 38 U.S.C.A. § 5104.  In this case, 
the veteran's appeal arises out of his April 1999 claim for 
compensation for a skin condition.  A VCAA letter was sent in 
regard to that issue in July 2003.  The veteran was notified 
of the January 2004 rating decision which granted his claim 
for service connection.  His appeal of the evaluation relates 
to that claim, but arises after the beginning of the claims 
process.  The veteran was provided with notice of the 
decision in January 2004, and the notice included an 
explanation of the procedure for obtaining review of the 
decision.  A statement of the case issued in June 2004 
provided the veteran with the applicable rating criteria for 
his service-connected skin condition (neurodermatitis), a 
statement of the reasons for the decision to award the 
particular evaluation, and a summary of the evidence 
considered by the Secretary.  38 U.S.C.A. § 5104.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Earlier effective date for the grant of service connection 
for post-traumatic stress disorder 


The Board finds that the veteran's claim for an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder is with legal merit.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002).  The applicable regulation states, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).

The decision to assign November 14, 1988 as the effective 
date for the award of compensation for PTSD is unsupportable.  
On May 19, 1987, the veteran filed a statement reflecting his 
belief that he had a nervous condition that was due to 
service.  Contemporaneously with his statement, VA treatment 
records were associated with the file.  In April 1987, there 
was an assessment to rule out PTSD and on May 22, 1987, there 
was a diagnosis of PTSD.  Further clarification came in June 
1988, in a VA form 1-9, which contained a statement that the 
veteran had PTSD.  
 
The determination that the veteran had not filed a claim for 
compensation for PTSD prior to November 1988 is unsupportable 
in light of the facts.  Rather, the veteran had filed a claim 
for a psychiatric disorder, with a supporting diagnosis of 
PTSD that was unrecognized by the AOJ.  The veteran's initial 
statement may not have been the clearest, but the supporting 
documentation was unequivocal.  The criteria for an effective 
date of May 19, 1987 for the award of service connection for 
post-traumatic stress disorder are met.

The Board notes that when the veteran was diagnosed with 
post-traumatic stress disorder, Diagnostic Code 9411 (for 
post-traumatic stress disorder) was already a part of the 
rating table.  Thus, he does not warrant an effective date 
based on a liberalizing law or VA issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.



Earlier effective date for the grant of service connection 
for neurodermatitis

The Board finds that the veteran's claim for an earlier 
effective date for the grant of service connection for 
neurodermatitis is without legal merit.  

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002).  The applicable regulation states, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).  

In another regulation, a report of examination or 
hospitalization which meets the requirements of 38 C.F.R. 
§ 3.157 will be accepted as an informal claim for benefits, 
if the report relates to a disability which may establish 
entitlement.  This section applies once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  In the 
case of a report of examination or hospitalization by VA or 
uniformed services, the date of the outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
the claim, but only when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  In the case of evidence from a private physician 
or layman, the date of receipt of such evidence will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  

In the case of state or other institutions, when submitted by 
or on behalf of the veteran and entitlement is shown, the 
date of receipt by VA of the examination reports, clinical 
records, and transcripts of records will be accepted as the 
date of receipt of the claim if received from a state, 
county, municipal, recognized private institution, or other 
government hospital, and these records must be authenticated 
by an appropriate official of the institution.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

In September 1987 and November 1994 rating decisions, service 
connection for neurodermatitis was denied.  The veteran was 
notified of those decisions and did not appeal.  Therefore, 
those decisions are final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  Since those 
decisions, and prior to the veteran's claim to reopen in 
April 1999, there is no evidence of a claim or intent to file 
a claim.  Thus, the effective date for the grant of service 
connection for neurodermatitis is April 19, 1999, the date of 
receipt of the reopened claim.  

The Court has been clear, the law and regulations establish 
that an application must be filed.  See Wells v. Principi, 3 
Vet. App. 307 (1992); Crawford v. Brown, 5 Vet. App. 33 
(1993).  The Court has also established that there is 
controlling law regarding the effective date of an award 
following a prior final decision.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 2002), the Secretary must reopen a previously 
and finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7104(b) (West 2002).  Under 38 C.F.R. 
§ 3.400(r), the effective date of an award for a reopened 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See also 38 U.S.C.A. 
§ 5110(a) (West 2002).  Therefore, under the applicable 
statute and regulation, the effective date cannot be the date 
of the appellant's original claim.  Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993).

The veteran's claim for an effective date earlier than April 
19, 1999, the date of claim, is without legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an effective date of May 19, 1987, for the 
grant of service connection for post-traumatic stress 
disorder is granted.

Entitlement to an effective date earlier than April 19, 1999, 
for the grant of service connection for neurodermatitis is 
denied.


REMAND

In an August 2002 rating decision, the AOJ assigned a total 
evaluation for post-traumatic stress disorder, with an 
October 12, 2001 effective date.  In statements dated October 
15, 2004 and October 22, 2004, the veteran indicated that he 
wanted an earlier effective date for the total evaluation.  
This issue has not been adjudicated by the AOJ.

Regarding the issue of an increased evaluation for 
neurodermatitis, the Board is unable to adequately address 
the rating criteria.  The VA outpatient treatment reports are 
vague and do not address the required criteria.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  Adjudicate the issue of entitlement 
to an earlier effective date for a total 
evaluation for post-traumatic stress 
disorder.

2.  Schedule the veteran for a 
dermatological examination.  Regarding 
the veteran's neurodermatitis, the 
examiner should address whether there is 
ulceration or extensive exfoliation or 
crusting, whether there are systemic or 
nervous manifestations, and whether there 
is exceptionally repugnant disfigurement.  
The examiner should state whether 
neurodermatitis covers more than 40 
percent of the entire body or more than 
40 percent of exposed areas affected, and 
whether the veteran required constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the prior 
twelve months.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


